FILED
                             NOT FOR PUBLICATION                            MAR 03 2016

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


TODD GLASSEY,                                     No. 14-17574

               Plaintiff - Appellant,             D.C. No. 3:14-cv-03629-WHA

MICHAEL EDWARD McNEIL,
                                                  MEMORANDUM*
               Plaintiff,

 v.

MICROSEMI, INC.; et al.,

               Defendants - Appellees.


                      Appeal from the United States District Court
                        for the Northern District of California
                       William Alsup, District Judge, Presiding

                            Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Todd Glassey appeals pro se from the district court’s judgment dismissing

his action arising from a patent ownership dispute. We have jurisdiction under 28

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review for an abuse of discretion a district court’s dismissal for

failure to comply with Rule 8 of the Federal Rules of Civil Procedure. Nevijel v. N.

Coast Life Ins. Co., 651 F.2d 671, 674 (9th Cir. 1981). We affirm.

      The district court did not abuse its discretion by dismissing Glassey’s action

because Glassey failed to comply with Rule 8(a)’s requirement of a short and plain

statement of the claims. See Fed. R. Civ. P. 8(a); Cafasso v. Gen. Dynamics C4

Sys., Inc., 637 F.3d 1047, 1059 (9th Cir. 2011) (“Rule 8(a) has been held to be

violated by a pleading that was needlessly long, or a complaint that was highly

repetitious, or confused, or consisted of incomprehensible rambling.” (citation and

internal quotation marks omitted)).

      The district court did not abuse its discretion in denying Glassey’s motion to

quash because the motion was based on mere speculation. See Harris v. Bd. of

Supervisors, L.A. Cty., 366 F.3d 754, 760 (9th Cir. 2004) (standard of review and

requirements for preliminary injunctive relief).

      The district court properly denied Glassey’s various motions for partial

summary judgment because they were not supported by any evidence in the record.

See Fed. R. Civ. P. 56 (setting forth requirements for summary judgment); Celotex

Corp. v. Catrett, 477 U.S. 317, 322-23 (1986) (moving party bears initial burden of

showing the absence of a genuine dispute of material fact).


                                          2                                   14-17574
      The district court properly denied Glassey’s motions for a three-judge panel.

See 28 U.S.C. § 2284(a).

      We reject as unsupported by the record Glassey’s contention that the district

court was biased.

      We do not have jurisdiction over the portion of the judgment as to Michael

Edward McNeil because McNeil did not sign the notice of appeal. See Fed. R.

App. P. 3(c)(2); Fed. R. App. P. 4(a); United States v. Sadler, 480 F.3d 932, 937

(9th Cir. 2007) (Rule 4(a) is both mandatory and jurisdictional); C.E. Pope Equity

Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (a non-attorney does not

have authority to appear as an attorney for others).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending motions are denied.

      AFFIRMED.




                                          3                                   14-17574